     Case 20-06086         Doc 35     Filed 12/17/20    Entered 12/17/20 17:01:29         Desc Notice of
                                           Dismissal    Page 1 of 1
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                               Case No.: 20−06086
                                                   Chapter: 13
                                            Judge: Timothy A. Barnes

In Re:
   Rico M Wilbon
   4924 W Arthington
   Apt. 1
   Chicago, IL 60644
Social Security / Individual Taxpayer ID No.:
   xxx−xx−9471
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL



You are hereby notified that an Order Dismissing the above case was entered on December 17, 2020




                                                        FOR THE COURT


Dated: December 17, 2020                                Jeffrey P. Allsteadt , Clerk
                                                        United States Bankruptcy Court
